Order entered December 5, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00631-CV

     VIRGILIO AVILA AND UNIVISION TELEVISION GROUP, INC., Appellants

                                            V.

                                 F.B. LARREA, Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-10828

                                         ORDER
       Before the Court is appellants’ December 2, 2014, unopposed motion for extension of

time to file appellants’ reply brief. Appellants’ motion is GRANTED. Appellants’ reply brief

shall be due within THIRTY DAYS of the date of this Order.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE